Citation Nr: 0402794	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service during the periods May 
1969 to June 1972 and March 1979 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied appellant's 
request to reopen a claim for service connection for 
hemorrhoids.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Appellant's original claim for service connection for 
hemorrhoids was finally denied by a November 1995 rating 
decision.  Appellant's instant request to reopen the claim 
was received by RO in May 2002.  Appellant's request was 
denied in a rating decision dated December 2002, which 
asserted that no new and material evidence had been received 
in support of the request.  

The standards for "new and material evidence" are different 
for claims received before August 29, 2001, versus claims 
received on August 29, 2001 and thereafter.  Since RO 
received the request to reopen the claim in May 2002, the new 
standard for "new and material evidence" should apply, but 
it appears that the old standard was applied to this request.

The old standard, as cited in the Rating Decision and also in 
the Statement of the Case, is as follows: "By 'new and 
material evidence' is meant that which was not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a) (2001).

The new standard, that should correctly apply to this 
request, is as follows: "New evidence means existing 
evidence not previously submitted to agency  decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can neither be cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim sough to be reopened, and must 
raise a reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a) (2003).

Since the Rating Decision was based upon the incorrect legal 
standard, the Board must remand the claim back to RO for 
readjudication under the correct standard before the Board 
can undertake appellate review of the claim.  To this point 
neither the appellant nor his representative have been 
provided with the applicable criteria.  Thus, they have not 
been able to offer evidence or argument on the proper legal 
basis.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

As the representative and the veteran 
have been provided notice of the proper 
legal standard above, they should be 
offered an opportunity to offer 
evidence or argument under the new 
legal basis.  Thereafter, the RO should 
re-adjudicate appellant's request to 
reopen the claim for service connection 
for hemorrhoids, making sure to apply 
the correct legal standard for "new 
and material evidence."

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



